FILED
                            NOT FOR PUBLICATION                              APR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30343

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00207-BLW

  v.
                                                 MEMORANDUM *
ROGELIO MEDINA DIAZ-BARRIGA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Rogelio Medina Diaz-Barriga appeals from the 120-month sentence imposed

following his guilty-plea conviction for possession with intent to distribute 50

grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We

have jurisdiction under 28 U.S.C. § 1291. We dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We dismiss the appeal based on the valid and enforceable appeal waiver,

which encompasses Diaz-Barriga’s right to appeal on the grounds raised, and

which was knowingly and voluntarily made. See United States v. Watson, 582

F.3d 974, 985-88 (9th Cir. 2009); United States v. VanDoren, 182 F.3d 1077, 1081

(9th Cir. 1999) (district court satisfied requirements under Fed. R. Crim. P. 11

regarding mandatory minimum penalty). Contrary to Diaz-Barriga’s assertion, the

government did not waive the appeal waiver.

      DISMISSED.




                                          2                                    09-30343